DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.
 
Election/Restrictions
Claims 36-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of spinal adjustment implant (the species of Figs. 17-18 has a rod portion extending parallel to the housing; the elected species of Figs. 1-3C has a rod portion extending substantially perpendicular to the housing), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 3, 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 30 and 31 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 30 recites “a pedicle screw coupling the rod portion to the first vertebra” and claim 31 recites “the pedicle screw coupling the rod portion to the first vertebra.”  Thus, both claims 30 and 31 include a human organism within their scopes.  It is suggested to amend claims 30 and 31 to include “configured to” language.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 34 recites that “the base portion of the first extension member includes a ring encircling the rod portion.”  However, based on Applicant’s figures, it appears that the ring encircles either the first or the second rod that extends from the housing, not the rod portion of the extension member (see Fig. 3A).  Accordingly, claims 34 and 35 contain new matter.  For examination purposes, the Examiner is interpreting claim 34 as reciting that “the base portion of the first extension member includes a ring encircling the first rod or the second rod.”  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 32 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 32 recites “further including a third extension member…”  However, claim 21 only recites “a first extension member.”  Thus, it is unclear whether there is also a second, unidentified extension member.  Claim 33 depends from claim 32 and is therefore also indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 23, 24, 28, 29, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US 8,585,740 B1) in view of Landry et al. (US 2004/0147928 A1).
Claim 21. Ross et al. disclose a system for adjusting the curvature of a spine comprising: 
a housing (housing 12’, stator elements 22’ and 23’, and washers 25’ and 26’) having a first end (end that receives shank 16A’ of extension element 16’), a second end (end that receives shank 17A’ of extension element 17’), and a cavity (Fig. 3 shows that all components of the housing have a hollow center) extending therein; 
a first rod (extension element 16’) having a first end (end with threaded shank 16A’) telescopically disposed within the cavity of the housing along a longitudinal axis at the first end of the housing and having a first threaded portion (threaded shank 16A’) extending thereon, and a second end (end with anchor element 18’) configured to be coupled to a first vertebra of a spinal system of a subject; 
a driving member (drive rotors 20’ and 21’) disposed within the cavity of the housing and configured to be activated from a location external to the body of the subject; and
a second rod (extension element 17’) extending in a direction generally parallel to the longitudinal axis, the second rod having a first end (end with threaded shank 17A’) coupled to the housing and a second end (end with anchor element 18’) configured to be coupled to a second vertebra of the spinal system of the subject, the second vertebra immediately adjacent the first vertebra (note that the system of Ross et al. can be used in a situation where a middle vertebra has been removed from a patient and thus the system would be coupled to immediately adjacent vertebrae), 
wherein the driving member is operatively coupled to the first rod and the second rod (threaded shanks 16A’ and 17A’ engage threaded bores drive rotors 20’ and 21’ – see Fig. 4) such that the first rod and second rod are positioned on opposing sides of the driving member (when threaded shanks 16A’ and 17A’ engage threaded bores, the remainders of extension element 16’ and extension element 17’ will extend away from each other and thus are positioned on opposing sides of the driving member);
wherein, upon actuation of the driving member, the first rod and the second rod move relative to the housing (rotation of drive rotors 20’ and 21’ causes translation of extension elements 16’ and 17’ – see col. 3, ll. 32-40) (Fig. 3-4).
Claim 23. Ross et al. disclose wherein the driving member is defined by or is coupled to a driving element (drive rotors 20’ and 21’), wherein the driving element comprises a radially-poled permanent magnet (stator elements and drive rotors are constructed as a conventional electromagnetic motor – see col. 3, ll. 29-32) configured for rotation within the housing  (Figs. 3-4).
Claim 24. Ross et al. disclose wherein the radially-poled permanent magnet is configured to be rotated by an application of an externally applied rotating magnetic field (the implant is remotely controlled – see abstract) (Figs. 3-4).
	Ross et al. fail to disclose wherein at least one of the second end of the first rod and the second end of the second rod include a first extension member configured to be coupled to at least one of the first vertebra of the spinal system and the second vertebra of the spinal system, respectively, the first extension member including a rod portion and a base portion, the base portion being configured to be secured to the at least one of the first rod and the second rod, and the rod portion being configured to be coupled to the first vertebra by an attachment system, the first extension member being disposed transversely relative to the at least one of the second end of the first rod and the second end of the second rod (claim 21), 
wherein the second end of the first rod includes the first extension member and the second end of the second rod includes a second extension member, wherein the first extension member is configured to couple to the first vertebra of the spinal system, and the second extension member is configured to couple to the second vertebra of the spinal system (claim 28),
wherein the first extension member is connected to one of the second end of the first rod or the second end of the second rod by a set screw (claim 29),
wherein the base portion of the first extension member includes a ring encircling the first rod or the second rod, wherein the rod portion extends therefrom to be coupled to the respective vertebra by the attachment system (claim 34), and
wherein the ring is configured to be adjustably slidable on the respective rod (claim 35).
	It is noted that Ross et al. contemplate the use of other bone engaging fasteners to secure an anchor element in the form of an elongated rod to the spine (see col. 3, ll. 1-7).
Landry et al. teach the use of a bone engaging fastener to secure an elongated rod to a spine, wherein the bone engaging fastener is in the form of a first extension member (connector 144 and threaded member 108) configured to be coupled to a vertebra of the spinal system, the first extension member including a rod portion (threaded member 108) and a base portion (connector 144), the base portion being configured to be secured to the rod (elongated member 146), and the rod portion being configured to be coupled to the vertebra by an attachment system (threading 118), the first extension member being disposed transversely relative to rod (see Fig. 7), and a second extension member (other connector 144 and threaded member 108), wherein the first extension member is configured to couple to a first vertebra of the spinal system, and the second extension member is configured to couple to a second vertebra of the spinal system, wherein the first extension member is connected to the rod by a set screw (setscrew 150), wherein the base portion of the first extension member includes a ring (portion of connector 144 that encircles elongated member 146) encircling the rod, wherein the rod portion extends therefrom to be coupled to the vertebra by the attachment system, and wherein the ring is configured to be adjustably slidable on the respective rod (prior to tightening setscrew 150, connector 144 would be adjustably slidable on elongated member 146) (Figs. 4 and 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a first extension member configured to be coupled to at least one of the first vertebra of the spinal system and the second vertebra of the spinal system, respectively, the first extension member including a rod portion and a base portion, the base portion being configured to be secured to the at least one of the first rod and the second rod, and the rod portion being configured to be coupled to the first vertebra by an attachment system, the first extension member being disposed transversely relative to the at least one of the second end of the first rod and the second end of the second rod (claim 21), wherein the second end of the first rod includes the first extension member and the second end of the second rod includes a second extension member, wherein the first extension member is configured to couple to the first vertebra of the spinal system, and the second extension member is configured to couple to the second vertebra of the spinal system (claim 28), wherein the first extension member is connected to one of the second end of the first rod or the second end of the second rod by a set screw (claim 29), wherein the base portion of the first extension member includes a ring encircling the first rod or the second rod, wherein the rod portion extends therefrom to be coupled to the respective vertebra by the attachment system (claim 34), and wherein the ring is configured to be adjustably slidable on the respective rod (claim 35), as suggested by Landry et al., as Ross et al. contemplate the use of other bone engaging fasteners to secure an anchor element in the form of an elongated rod to the spine, and Landry et al. teach such a bone engaging fastener.
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US 8,585,740 B1) in view of Landry et al. (US 2004/0147928 A1) as applied to claim 24 above, and further in view of Walker et al. (US 2009/0112207 A1).
Ross et al. and Landry et al. fail to teach an external remote controller configured to produce a rotating magnetic field capable of rotating the radially-poled magnet (claim 25),
	wherein the external remote controller includes at least one electromagnet (claim 26),
	and wherein the external remote controller includes at least one rotatable permanent magnet (claim 27).
	As noted in the rejection of claim 24 above, Ross et al. disclose that the implant is configured to be remotely operated (see abstract).
	Walker et al. teach an implant (rod 142) including a housing (elongate member 150) and a radially-poled permanent magnet (magnetic element 218) operated remotely by application of an externally applied rotating magnetic field supplied by an external remote controller (external adjustment device 1130), wherein the external remote controller includes at least one electromagnet (magnet 1134), and wherein the external remote controller includes at least one rotatable permanent magnet (magnet 1136) (Figs. 5, 6D, and 10-13D).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an external remote controller configured to produce a rotating magnetic field capable of rotating the radially-poled magnet (claim 25), wherein the external remote controller includes at least one electromagnet (claim 26), and wherein the external remote controller includes at least one rotatable permanent magnet (claim 27), as suggested by Walker et al., as Ross et al. disclose that the implant includes magnetic components and that the implant is remotely operated and the remote controller of Walker et al. would provide means to do so.
Claims 21, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US 8,585,740 B1) in view of Carls et al. (US 2009/0281575 A1).
Claim 21. Ross et al. disclose a system for adjusting the curvature of a spine comprising: 
a housing (housing 12’, stator elements 22’ and 23’, and washers 25’ and 26’) having a first end (end that receives shank 16A’ of extension element 16’), a second end (end that receives shank 17A’ of extension element 17’), and a cavity (Fig. 3 shows that all components of the housing have a hollow center) extending therein; 
a first rod (extension element 16’) having a first end (end with threaded shank 16A’) telescopically disposed within the cavity of the housing along a longitudinal axis at the first end of the housing and having a first threaded portion (threaded shank 16A’) extending thereon, and a second end (end with anchor element 18’) configured to be coupled to a first vertebra of a spinal system of a subject; 
a driving member (drive rotors 20’ and 21’) disposed within the cavity of the housing and configured to be activated from a location external to the body of the subject; and
a second rod (extension element 17’) extending in a direction generally parallel to the longitudinal axis, the second rod having a first end (end with threaded shank 17A’) coupled to the housing and a second end (end with anchor element 18’) configured to be coupled to a second vertebra of the spinal system of the subject, the second vertebra immediately adjacent the first vertebra (note that the system of Ross et al. can be used in a situation where a middle vertebra has been removed from a patient and thus the system would be coupled to immediately adjacent vertebrae), 
wherein the driving member is operatively coupled to the first rod and the second rod (threaded shanks 16A’ and 17A’ engage threaded bores drive rotors 20’ and 21’ – see Fig. 4) such that the first rod and second rod are positioned on opposing sides of the driving member (when threaded shanks 16A’ and 17A’ engage threaded bores, the remainders of extension element 16’ and extension element 17’ will extend away from each other and thus are positioned on opposing sides of the driving member);
wherein, upon actuation of the driving member, the first rod and the second rod move relative to the housing (rotation of drive rotors 20’ and 21’ causes translation of extension elements 16’ and 17’ – see col. 3, ll. 32-40) (Fig. 3-4).
	Ross et al. fail to disclose wherein at least one of the second end of the first rod and the second end of the second rod include a first extension member configured to be coupled to at least one of the first vertebra of the spinal system and the second vertebra of the spinal system, respectively, the first extension member including a rod portion and a base portion, the base portion being configured to be secured to the at least one of the first rod and the second rod, and the rod portion being configured to be coupled to the first vertebra by an attachment system, the first extension member being disposed transversely relative to the at least one of the second end of the first rod and the second end of the second rod (claim 21),
	wherein the attachment system includes a pedicle screw coupling the rod portion to the first vertebra (claim 30), and
	wherein the pedicle screw coupling the rod portion to the first vertebra includes a threaded shank and a tightening nut (claim 31).
	It is noted that Ross et al. contemplate the use of other bone engaging fasteners to secure an anchor element in the form of an elongated rod to the spine (see col. 3, ll. 1-7).
Carls et al. teach the use of a bone engaging fastener to secure an elongated rod to a spine, wherein the bone engaging fastener is in the form of a first extension member (receiver 52) configured to be coupled to a vertebra of the spinal system, the first extension member including a rod portion (elongated portion extending around shaft 51) and a base portion (portion encircling rod located within channel 53 – see para. 0024), the base portion being configured to be secured to the rod (via channel 53 – see para. 0024), and the rod portion being configured to be coupled to the vertebra by an attachment system (shaft 51 and fastener 54), the first extension member being disposed transversely relative to the rod (see Fig. 7), wherein the attachment system includes a pedicle screw (shaft 51 and fastener 54) coupling the rod portion to the vertebra, and wherein the pedicle screw coupling the rod portion to the vertebra includes a threaded shank (shaft 51) and a tightening nut (fastener 54 – see para. 0024) (Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a first extension member configured to be coupled to at least one of the first vertebra of the spinal system and the second vertebra of the spinal system, respectively, the first extension member including a rod portion and a base portion, the base portion being configured to be secured to the at least one of the first rod and the second rod, and the rod portion being configured to be coupled to the first vertebra by an attachment system, the first extension member being disposed transversely relative to the at least one of the second end of the first rod and the second end of the second rod (claim 21), wherein the attachment system includes a pedicle screw coupling the rod portion to the first vertebra (claim 30), and wherein the pedicle screw coupling the rod portion to the first vertebra includes a threaded shank and a tightening nut (claim 31), as suggested by Carls et al., as Ross et al. contemplate the use of other bone engaging fasteners to secure an anchor element in the form of an elongated rod to the spine, and Carls et al. teach such a bone engaging fastener.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, it is noted that Applicant’s arguments focus on the structure of the extension member and that Ross, Walker, and Sutter fail to teach that structure.  It is noted that, in the rejections above, none of the aforementioned references have been relied upon for the structure of the extension member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773